3Jn tbe Wniteb
                      ORI   I   Al
                              ~tates
                          379 F.3d 1344, 1354 (Fed. Cir. 2004).
"If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action." Rule 12(h)(3) of the Court of Federal Claims
(RCFC). When questioning whether subject-matter jurisdiction exists, "the
allegations stated in the complaint are taken as true and jurisdiction is decided on
the face of the pleadings." Shearin v. United States, 992 F.2d 1195, 1195-96
(Fed. Cir. 1993). The documents treated as Mr. Smith's complaint do not appear to
contain any factual allegations concerning the United States government, much less
anything related to our subject-matter jurisdiction. Plaintiff did not allege a
contract with the federal government, a right under a statute mandating
compensation from the federal government, or any other basis for jurisdiction. See
28 U.S.C. § 1491.

       This case is accordingly DISMISSED, under RCFC 12(h)(3), for lack of
subject-matter jurisdiction. The Clerk's office shall close the case and return to Mr.
Smith the receipt and other documents received on December 8, 2015. Concerning
the credit cards, since they were not in plaintiffs name, the Clerk's office has
contacted the respective companies, confirmed the accounts are closed, and
destroyed the cards. Considering the confused nature of the papers filed as the
complaint, it appears that plaintiff does not understand our court's jurisdiction or
purpose. Mister Smith's comments on the in forma pauperis forms he submitted
suggest that he did not even know that a filing fee is required to proceed in our
court. Under these circumstances and in light of the dismissal, the Court concludes
that the filing fee for this matter should be waived.

IT IS SO ORDERED.




                                         -2-